DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2020 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deering et al. (US 2019/0244557) in view of Chou (US 2018/0292626).
Regarding Claim 1, Deering discloses an optical system for projecting an image produced by an image source to a retina of a user’s eye when an eye-mounted display containing the optical system is mounted on the user’s eye, the optical system comprising (Abstract, Paragraphs 0015-0026):
a transparent, solid body (Fig. 1B, transparent substrate 102, Paragraph 0023) having an anterior surface (Fig. 1B, top portion of transparent substrate 102) and a posterior surface (Fig. 1B, bottom portion of transparent substrate 102); wherein the anterior surface includes a central entrance window to receive light from the image source (Fig. 1B, image light enters the top portion of transparent substrate 102 which is transmitted by image source 110), and the posterior surface includes an annular exit window through which light exits the solid body towards the user’s retina (Fig. 1B, image light exits the bottom portion of transparent substrate 102 and towards the retina of the user, which forms retinal image 179, Fig. 1A, Paragraphs 0020-0021); and
a set of mirrors positioned on the anterior (Fig. 1B, annular primary mirror 134 is mounted to the top portion of transparent substrate 102) and posterior surfaces (Fig. 1B, the secondary mirror 132 is attached to the bottom portion of transparent substrate 102), the mirrors reflecting image-forming light from the entrance window through the solid body to the exit window (Paragraphs 0024-0026),

 wherein the solid body also has an annular groove in one of the surfaces and the groove is laterally located outside of an optical path of the image-forming light.
However Chou, in the same field of endeavor, teaches
wherein the solid body also has an annular groove in one of the surfaces (Fig. 1B, annular groove structures 101 and 102, Paragraphs 0063-0068) and the groove is laterally located outside of an optical path of the image-forming light (Abstract, lines 9-13) for the purpose of reducing flare problems to enhance image quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical system of Deering with the wherein the solid body also has an annular groove in one of the surfaces and the groove is laterally located outside of an optical path of the image-forming light of Chou, for the purpose of reducing flare problems to enhance image quality.
Regarding Claim 2, Deering in view of Chou discloses as is set forth above and Chou further discloses wherein the groove prevents stray light from exiting the solid body (Paragraph 0064, the probability of the stray light reflected from the lens peripheral section is reduced), for the purpose of reducing flare problems to enhance image quality.
Regarding Claim 3, Deering in view of Chou discloses as is set forth above and Chou further discloses wherein a geometry of the groove constrains optical paths for stray light to exit through an edge of the solid body (Paragraph 0064, the probability of the stray light reflected from the lens peripheral section is reduced, Paragraph 0073, Fig. 1C), for the purpose of reducing flare problems to enhance image quality.
Regarding Claim 4, Deering in view of Chou discloses as is set forth above and Chou further discloses wherein a geometry of the groove creates a light trap that reduces stray light from exiting the solid body (Paragraph 0064, lines 10-16, Paragraph 0073, Fig. 1C), for the purpose of reducing flare problems to enhance image quality.
Regarding Claim 5, Deering in view of Chou discloses as is set forth above but does not specifically disclose wherein the groove is coated with an absorptive coating that absorbs stray light.
However Chou, in the same field of endeavor, teaches wherein the groove is coated with an absorptive coating that absorbs stray light (Paragraph 0009, light absorbing coating is disposed on at least part of the stepped surfaces), for the purpose of reducing flare problems to enhance image quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical system of Deering in view of Chou with the wherein the solid body also has an annular groove in one of the surfaces and the groove is laterally located outside of an optical path of the image-forming light of Chou, for the purpose of reducing flare problems to enhance image quality.
Regarding Claim 6, Deering in view of Chou discloses as is set forth above and Chou further discloses wherein the solid body is thinnest at a location of the groove (Fig. 1B, the thinnest portion of 100 is the portion where annular groove 101 is across from annular groove 102,  Paragraphs 0066-0069), for the purpose of reducing flare problems to enhance image quality.
Regarding Claim 7, Deering in view of Chou discloses as is set forth above and Chou further discloses wherein the annular groove forms a circular annulus groove (Fig. 1F, circular annular groove 101, Fig. 1G, circular annular groove 102,  Paragraphs 0066-0069) or a polygon annulus groove, for the purpose of reducing flare problems to enhance image quality.
Regarding Claim 8, Deering in view of Chou discloses as is set forth above but does not specifically disclose wherein the annular groove does not circumscribe a full 360 degrees.
However Chou, in the same field of endeavor, teaches wherein the annular groove does not circumscribe a full 360 degrees (Fig. 7C, four arc-shaped grooves, 701, Paragraphs 0165-0166), for the purpose of reducing flare problems to enhance image quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical system of Deering in view of Chou with the wherein the annular groove does not circumscribe a full 360 degrees of Chou, for the purpose of reducing flare problems to enhance image quality.
Regarding Claim 9, Deering in view of Chou discloses as is set forth above and Chou further discloses wherein the solid body has a second annular groove also laterally located outside of the optical path of the image-forming light, one of the annular grooves is in the anterior surface, and the other annular groove is in the posterior surface (Fig. 1B, annular groove structures 101 and 102, the structures on opposite sides of 100 Paragraphs 0063-0068), for the purpose of reducing flare problems to enhance image quality.
Regarding Claim 16, Deering in view of Chou discloses as is set forth above and Deering further discloses wherein the set of mirrors includes a central mirror positioned on the posterior surface (Fig. 1B, the secondary mirror 132 is attached to the bottom portion of transparent substrate 102) and an annular mirror positioned on the anterior surface (Fig. 1B, primary mirror 134 is mounted to the top portion of transparent substrate 102); and the optical system further comprises: a three-dimensional obscuration extending from the central mirror towards the annular mirror (Fig. 1B, absorbing wall 138, Paragraph 0026).
Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Deering et al. (US 2019/0244557), in view of Venkataraman et al. (US 2019/0109998), further in view of Chou (US 2018/0292626).
Regarding Claim 18, Deering discloses each solid body (Fig. 1B, transparent substrate 102, Paragraph 0023) having an anterior surface (Fig. 1B, top portion of transparent substrate 102) and a posterior surface (Fig. 1B, bottom portion of transparent substrate 102); wherein: the anterior surface includes a central entrance window (Fig. 1B, image light enters the top portion of transparent substrate 102 which is transmitted by image source 110) and an annular region for an annular mirror (Fig. 1B, annular primary mirror 134 is mounted to the top portion of transparent substrate 102); the posterior surface includes an annular exit window (Fig. 1B, image light exits the bottom portion of transparent substrate 102 and towards the retina of the user, which forms retinal image 179, Fig. 1A, Paragraphs 0020-0021) and a central region for a central mirror (Fig. 1B, the secondary mirror 132 is attached to the bottom portion of transparent substrate 102); when the solid body is incorporated into an optical system 
Deering does not specifically disclose
a wafer-level optic comprising a single mass of transparent, solid material formed into an array of unseparated transparent, solid bodies
and the solid body also has an annular groove in one of the surfaces and the groove is laterally located outside of an optical path of the light reflected through the solid body.
Venkataraman, in the same field of endeavor, additionally discloses
a wafer-level optic comprising a single mass of transparent, solid material formed into an array of unseparated transparent, solid bodies  (Paragraphs 0050 and 0120, Fig. 2A, lens elements 220) for the purpose of providing an array of optical elements.
Additionally Chou, in the same field of endeavor, teaches and the solid body also has an annular groove in one of the surfaces (Fig. 1B, annular groove structures 101 and 102, Paragraphs 0063-0068) and the groove is laterally located outside of an optical path of the light reflected through the solid body (Abstract, lines 9-13), for the purpose of reducing flare problems to enhance image quality.

a wafer-level optic comprising a single mass of transparent, solid material formed into an array of unseparated transparent, solid bodies of Venkataraman, 
and the solid body also has an annular groove in one of the surfaces and the groove is laterally located outside of an optical path of the light reflected through the solid body of Chou, for the purpose of providing an array of optical elements that reduce flare problems to enhance image quality.
Regarding Claim 19, Deering in view of Venkataraman, further in view of Chou discloses as is set forth above and Deering further discloses wherein further comprising a first reflective coating on the annular region to form the annular mirror (Fig. 1B, annular primary mirror 134 is mounted to the top portion of transparent substrate 102), and a second reflective coating on the central region to form the central mirror (Fig. 1B, the secondary mirror 132 is attached to the bottom portion of transparent substrate 102).
Regarding Claim 20, Deering in view of Venkataraman, further in view of Chou discloses as is set forth above but does not specifically disclose further comprising an absorptive coating on the groove, wherein the absorptive coating absorbs stray light from the image source
However Chou, in the same field of endeavor, teaches further comprising an absorptive coating on the groove, wherein the absorptive coating absorbs stray light from the image source (Paragraph 0009, light absorbing coating is disposed on at least 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical system of Deering in view of Venkataraman, further in view of Chou with the further comprising an absorptive coating on the groove, wherein the absorptive coating absorbs stray light from the image source of Chou, for the purpose of reducing flare problems to enhance image quality.
Regarding Claim 22, Deering in view of Venkataraman, further in view of Chou discloses as is set forth above but does not specifically disclose wherein the grooves create snap lines for separating the transparent, solid bodies.
However Venkataraman, in the same field of endeavor, teaches wherein the grooves create snap lines for separating the transparent, solid bodies (Paragraph 0123, grooves for dicing lens array stack), for the purpose of producing multiple lenses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical system of Deering in view of Venkataraman, further in view of Chou with the wherein the grooves create snap lines for separating the transparent, solid bodies of Venkataraman, for the purpose of producing multiple lenses.
Allowable Subject Matter
Claims 10-15, 17, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of an optical system specifically including, as the distinguishing feature(s) in combination with the other limitations wherein floors of the two annular grooves are laterally offset from each other, and a sum of the depths of the two annular grooves is greater than a thickness of the solid body at a location of the grooves.
Specifically, with respect to claim 11, none of the prior art either alone or in combination disclose or teach of an optical system specifically including, as the distinguishing feature(s) in combination with the other limitations wherein floors of the two annular grooves are directly opposite each other.
Specifically, with respect to claim 12, none of the prior art either alone or in combination disclose or teach of an optical system specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the solid body has a second annular groove also laterally located outside of an optical path of the image-forming light, and both annular grooves are in the same surface.
Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or teach of an optical system specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the solid body 
Specifically, with respect to claim 14, none of the prior art either alone or in combination disclose or teach of an optical system specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the posterior surface also forms an external side light baffle extending from the annular exit window away from the anterior surface.
Specifically, with respect to claim 15, none of the prior art either alone or in combination disclose or teach of an optical system specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the solid body is not more than 1 mm thick.
Specifically, with respect to claim 17, none of the prior art either alone or in combination disclose or teach of an optical system specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the groove is in the posterior surface and the optical system further comprises: an external side light baffle seated in the groove, the external side light baffle extending from the annular exit window away from the anterior surface.
Specifically, with respect to claim 21, none of the prior art either alone or in combination disclose or teach of a wafer-level optic specifically including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising an absorptive coating on a region of the posterior surface extending from the central mirror towards the annular mirror.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Owens et al. (US 2019/0355512), Owens et al. (US 2019/0331937), Martin et al. (US 2019/0251893), Martin (US 2019/0250413), Tuan (US 2019/0324292), Winoto (US 2020/0037313), Biederman et al. (US 8,764,185), Volk (US 2009/0185135), Pohle (US 4,239,392), Marason et al. (US 9,465,988), Honea et al. (US 2015/0234195), and Honea et al. (US 2017/0068097) are cited to show similar optical systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872